  Case 3:20-cv-00115-JAM Document 1 Filed 01/24/20 Page 1 of 19




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

KAKUI LEUNG and
ROCKY LEUNG                                                 :        CIVIL ACTION NO.:

                      Plaintiffs,                           :

V.

GEICO GENERAL INSURANCE COMPANY
and SORAYA TEIXEIRA

                      Defendants.                           :        JANUARY 24, 2020

                                      NOTICE OF REMOVAL

      To the United States District Court for the District of Connecticut:

      PLEASE TAKE NOTE that Defendant Soraya Teixeira respectfully removes this

action from the Superior Court of the State of Connecticut Judicial District of New

London at New London to the United States District Court for the District of Connecticut,

pursuant to 28 U.S.C. § 1441, and as grounds therefore states as follows:

      1.     The plaintiffs have commenced an action against the defendants in the

Superior Court for the State of Connecticut, Judicial District of New London at New

London, by service of a Summons and Complaint dated December 19, 2019. The

plaintiffs made service upon Defendant Soraya Teixeira by way of a process server on

December 27, 2019, in the State of New York. Service of process was made on GEICO




                                                      1


                        JACKSON O’KEEFE, LLP • ATTORNEYS AND COUNSELORS AT LAW
              433 SILAS DEANE HIGHWAY • WETHERSFIELD, CT 06109 • (860) 278-4040 • JURIS NO. 44174
  Case 3:20-cv-00115-JAM Document 1 Filed 01/24/20 Page 2 of 19




General Insurance Company on December 23, 2019 by way of service on the Insurance

Commissioner of the State of Connecticut. The case was assigned Docket No. KNL-

CV20-6044553-S in the records and files of that court (“State Court Action”). Pursuant

to 28 U.S.C. § 1446(a), the defendant hereby attaches the Summons and Complaint as

Exhibit A.

       2.     The State Court Action is returnable to the Superior Court of the State of

Connecticut Judicial District of New London at New London on January 21, 2020.

       3.     The State Court Action is a suit of a wholly civil nature of which the United

States District Court for the District of Connecticut has original jurisdiction under 28

U.S.C. § 1332, because there is complete diversity between the parties and the amount

in controversy exceeds $75,000.00.

       4.     The plaintiffs and each of the defendants are completely diverse, and the

defendants are not citizens of Connecticut. Specifically, Soraya Teixeira is a resident of

the State of New York. GEICO General Insurance Company is a Maryland corporation,

with its principal place of business located in the State of Maryland. Upon information

and belief, the plaintiffs are New York residents. The plaintiffs and each of the

defendants are thus completely diverse. 28 U.S.C. §§ 1332(a)(1); 1441(b).

       5.     As to the amount in controversy, plaintiff Kakui Leung claims breach of

contract with regard to New York no-fault benefits, where the policy limit is $100,000.00




                                                      2


                        JACKSON O’KEEFE, LLP • ATTORNEYS AND COUNSELORS AT LAW
              433 SILAS DEANE HIGHWAY • WETHERSFIELD, CT 06109 • (860) 278-4040 • JURIS NO. 44174
  Case 3:20-cv-00115-JAM Document 1 Filed 01/24/20 Page 3 of 19




($50,000 for Basic Personal Injury Protection and $50,000.00 for Additional Personal

Injury Protection). The plaintiffs also assert claims for fraudulent misrepresentation and

negligent misrepresentation, as well as violation of the Connecticut Unfair Trade

Practices Act. In addition to compensatory damages, they seek punitive damages and

attorney’s fees.

       6.     Also attached as a part of Exhibit A, in compliance with 28 U.S.C.

§1446(a), are a complete compilation of pleadings received by the defendant to date in

the State Court Action.

       7.     Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is being filed

within thirty (30) days of the date of service of process on the undersigned defendant.

       8.     Pursuant to 28 U.S.C. § 1446(b)(2)(A), GEICO General Insurance

Company, through counsel, consents to the removal of this action to federal court.

       9.     The defendant is providing written notice of the filing of this Notice of

Removal to the plaintiffs and is filing a copy of this Notice of Removal with the Clerk of

the Superior Court of Connecticut Judicial District of New London at New London,

pursuant to 28 U.S.C. § 1446(d).

       10.    The removing defendant seeks removal subject to all of its defenses which

may be available in the Connecticut Superior Court, including but not limited to lack of

personal jurisdiction and lack of subject matter jurisdiction.




                                                      3


                        JACKSON O’KEEFE, LLP • ATTORNEYS AND COUNSELORS AT LAW
              433 SILAS DEANE HIGHWAY • WETHERSFIELD, CT 06109 • (860) 278-4040 • JURIS NO. 44174
  Case 3:20-cv-00115-JAM Document 1 Filed 01/24/20 Page 4 of 19




      WHEREFORE, the undersigned defendant, Soraya Teixeira, requests that this

action be removed from the Superior Court of the State of Connecticut Judicial District

of New London at New London to the United States District Court for the District of

Connecticut.

                                                   DEFENDANT: SORAYA TEIXEIRA


                                                   BY        /s/18323
                                                             Joseph M. Busher, Jr.
                                                             Jackson O’Keefe, LLP
                                                             433 Silas Deane Highway
                                                             Wethersfield, CT 06109
                                                             Phone (860) 278-4040
                                                             Fax (860) 527-2500
                                                             Fed. Bar # CT 18323
                                                             JMBusher@jacksonokeefe.com




                                                       4


                         JACKSON O’KEEFE, LLP • ATTORNEYS AND COUNSELORS AT LAW
               433 SILAS DEANE HIGHWAY • WETHERSFIELD, CT 06109 • (860) 278-4040 • JURIS NO. 44174
  Case 3:20-cv-00115-JAM Document 1 Filed 01/24/20 Page 5 of 19




                                           CERTIFICATION

       This is to certify that a true and accurate copy of the foregoing was filed
electronically on January 24, 2020 and served by mail on anyone unable to accept
electronic filing. Notice of this filing will be sent by email to all parties by operation of
the court’s electronic filing system or by mail to anyone unable to accept electronic filing
as indicated on the Notice of Electronic Filing. Parties may access this filing through the
court’s CM/ECF system.

Sent via email to:
Kevin E. Dehghani
Dehghani & Associates, LLC
129 Church Street, Suite 225
New Haven, CT 06510
203-773-9513 (T)
203-773-1868 (F)
kdehghani@dehghanilaw.com
[For Plaintiff]

Glenn L. Formica, Esq.
Formica Williams, P.C.
195 Church Street, 11th Floor
New Haven, CT 06510
203-640-2882 (T)
203-787-6766 (F)
gformica@formicalaw.com
[For Plaintiff]
                                                    BY      /s/18323
                                                            Joseph M. Busher, Jr.




                                                      5


                        JACKSON O’KEEFE, LLP • ATTORNEYS AND COUNSELORS AT LAW
              433 SILAS DEANE HIGHWAY • WETHERSFIELD, CT 06109 • (860) 278-4040 • JURIS NO. 44174
Case 3:20-cv-00115-JAM Document 1 Filed 01/24/20 Page 6 of 19




                                           Exhibit A




                                                  6


                    JACKSON O’KEEFE, LLP • ATTORNEYS AND COUNSELORS AT LAW
          433 SILAS DEANE HIGHWAY • WETHERSFIELD, CT 06109 • (860) 278-4040 • JURIS NO. 44174
Case 3:20-cv-00115-JAM Document 1 Filed 01/24/20 Page 7 of 19
Case 3:20-cv-00115-JAM Document 1 Filed 01/24/20 Page 8 of 19
Case 3:20-cv-00115-JAM Document 1 Filed 01/24/20 Page 9 of 19
Case 3:20-cv-00115-JAM Document 1 Filed 01/24/20 Page 10 of 19
Case 3:20-cv-00115-JAM Document 1 Filed 01/24/20 Page 11 of 19
Case 3:20-cv-00115-JAM Document 1 Filed 01/24/20 Page 12 of 19
Case 3:20-cv-00115-JAM Document 1 Filed 01/24/20 Page 13 of 19
Case 3:20-cv-00115-JAM Document 1 Filed 01/24/20 Page 14 of 19
Case 3:20-cv-00115-JAM Document 1 Filed 01/24/20 Page 15 of 19
Case 3:20-cv-00115-JAM Document 1 Filed 01/24/20 Page 16 of 19
Case 3:20-cv-00115-JAM Document 1 Filed 01/24/20 Page 17 of 19
Case 3:20-cv-00115-JAM Document 1 Filed 01/24/20 Page 18 of 19
Case 3:20-cv-00115-JAM Document 1 Filed 01/24/20 Page 19 of 19
